UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1498


In re: KAREEM JAMAL CURRENCE,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:18-ct-03038-BO)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kareem Jamal Currence, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kareem Jamal Currence petitions for a writ of mandamus, alleging that a United

States Magistrate Judge has unduly delayed his civil rights action, and he seeks an order

from this court directing the judge to act. The present record reveals no undue delay in

the district court. Accordingly, we grant leave to proceed in forma pauperis and deny the

mandamus petition.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    PETITION DENIED




                                           2